Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 64, 15, 2, 57, 16, 23, 58, 59, 65, 44 and 66 are allowed for the same reason as stated in the Notice of Allowance (NOA) issued on 08/12/2021. A new IDS was submitted by the Applicants on 09/24/2021, and documents indicated in the IDS do not disclose underlined feature in section 2 below.

The following is an Examiner’s statement of reasons for allowance stated on 08/12/2021:

The reasons for allowance of the claims is clear from the written record of prosecution; wherein attention is specifically drawn to the amendment (of Independent  Claims 1, 44) and Remarks/arguments filed by the applicant on 06/10/2021. See pages 7 to 11 of 12 of the Remarks/amendment. 
 	The prior art of the reference being relied upon and made of record, in single or in combination, does not disclose explicitly the limitations of:
 	“wherein the sending service request information comprises: sending, by the terminal, the service request information to a core network device through a Non- Access Stratum (NAS) of the terminal and wherein the receiving indication information indicating that the terminal is barred from establishing or allowed to establish the bearer of the target service of the service category comprises: receiving, by the terminal. the indication information indicating that the terminal is barred from establishing the bearer of the target service from the core network device through the NAS, or receiving, by the terminal, the indication information indicating that the terminal is allowed to establish the bearer of the target service from an access network device through an Access Stratum (AS) of the terminal; or  wherein the sending service request information comprises: sending, by the terminal, the service request information to an access network device through an Access Stratum (AS) of the terminal and wherein receiving the indication information indicating that the terminal is barred from establishing or allowed to establish the bearer of the target service of the service category comprises receiving, by the terminal, the indication information indicating that the terminal is barred from establishing the bearer of the target service from the access network device through the AS of the terminal” as disclosed in Claim 1.

“judging, according to the barring parameter, whether the terminal is to be barred from establishing the bearer of the target service of the service category, wherein the acquiring service request information comprises: receiving the service request information sent by a Non-Access Stratum (NAS) of the terminal; and wherein the acquiring service category barring information comprises: receiving the service category barring information sent by an access network device, the service category barring information comprising multiple service categories and barring parameters corresponding to the multiple service categories respectively” as disclosed in Claim 15.

 	wherein the sender is configured to send the service request information to a core network device through a Non-Access Stratum (NAS) of the service category congestion control terminal; and wherein the receiver is configured to receive indication information indicating that the service category congestion control terminal is allowed to establish the bearer of the target service from an access network device through an Access Stratum (AS) of the service category congestion control terminal, wherein the sender is configured to send the service request information to the access network device through the AS; and wherein the receiver is configured to receive the indication information indicating that the service category congestion control terminal is barred from establishing the bearer of the target service from the access network device through the AS; or wherein the sender is configured to send the service request information to the core network device through the NAS; and wherein the receiver is configured to receive the indication information indicating that the service category congestion control terminal is barred from establishing the bearer of the target service from the core network device through the NAS” as disclosed in Claims 44.  

Additionally, all of the further limitations in Claims 64; 2, 57, 16, 13, 58, 59, 65;  66 are allowable, since the Claims are dependent upon Independent Claims, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on (571) 272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHIREN QIN/Examiner, Art Unit 2411